DETAILED ACTION
Status of the Claims
Claims 1, 5-8, 12-14, and 23-25 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 04/13/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Koyabashi et al., Yu et al., and Invitrogen
Claims 1, 5-8, 12-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al. (Journal of Bioscience and Bioengineering, 2000, 89(1):55-61, of record) in view of Yu et al. (Appl Biochem Biotechnol, 2015, 175:535–548, of record) and further in view of Invitrogen (Pichia Expression Kit manual, 2006). 
Regarding claims 1(in part), 6, 8(in part), and 13, Koyabashi teaches a method for expressing recombinant human serum albumin (rHSA) in Pichia pastoris (e.g. as per the Title and throughout), wherein the rHSA is on a plasmid (e.g. as per the MATERIALS AND METHODS section).
However, it is noted that the Koyabashi reference is silent on the co-expression of co-expressing rHSA with PDI and HAC1 as recited in claims 1, 5, 8, and 12.  
Regarding claims 1, 5, 8, and 12, Yu is directed to improving the secretory production of heterologous protein in Pichia pastoris (e.g. as per the Title and throughout) and suggests co-expression of PDI and HAC1 when heterologously expressing proteins in P. pastoris.  Regarding PDI, Yu recognizes PDI as “responsible for the catalytic acceleration of further folding of heterologous proteins”, noting that “PDI has two bioactivities: it acts as a disulfide bond-dependent and bond-independent molecular chaperone” (e.g. as per page 536).  Yu further notes that “The complex mechanism of folding, processing, and screening heterologous proteins in the endoplasmic reticulum often becomes the main rate-limiting step in improving their secretory production. Currently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins”.  Finally, Yu states “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed).  It should be noted that Kobayashi heterologously expresses rHSA via secretion from P. pastoris and has expressed the desire and importance for increased yield (e.g. as per the Abstract and introductory section of Kobayashi).  Next, Yu recognizes the “production of heterologous proteins often causes an intracellular accumulation of many proteins that are not correctly folded” which can stress cells and lead to activation of the unfolded protein response (UPR) (e.g. as per page 538).  This “unfolded protein response (UPR) signal pathway in P. pastoris is the histone acetyltransferase (HAC1) pathway” (e.g. as per pages 538-539) and that a “research hotspot in recent years has been finding ways to improve the secretory production of heterologous proteins in cells by activating UPR.”  Yu goes on to state that “[t]he over-expression of the HAC1 gene can significantly augment the production of the endogenous converting enzyme in S. cerevisiae. The over-expression of the mature HAC1 mRNA can induce the production of a variety of molecular chaperones, enhancing the secretory expression of rHAS, GM-CSF, and transferrin to various degrees” and that “[t]he expression of the HAC1 gene from S. cerevisiae in P. pastoris can also increase the amount of heterologous proteins secreted to some extent”, citing prior research that has shown that “[t]here is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris by the constitutive promoter pGAP and inducible promoter pAOX” (e.g. as per page 539).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express HAC1 and PDI as per Yu when heterologously expressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Yu explicitly teaches that co-expression of PDI can potentially help increase expression of heterologous genes (e.g. “[c]urrently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins” as per the Endoplasmic Reticulum Resident Proteins and their Effect on the Folding and Processing of Heterologous Proteins section).  Yu also discloses that over-expression of the HAC1 gene enhances the secretory production of rHSA in S. cerevisiae and in the same paragraph notes that “[t]here has also been an improvement of the secretory production of heterologous protein by over-expressing the HAC1 gene of P. pastoria” (e.g. as per page 540).  Therefore, Yu recognizes the desire to improve the ability of P. pastoris to improve secretory yield of heterologous proteins, such as rHSA (e.g. “[f]inding ways of improving the ability of P. pastoris to achieve the efficient secretory production of heterologous proteins at the cellular level is still an important direction for future research”, as per the Conclusions and Perspectives section), and suggests, from experimental data, the co-expression of a number of factors, include PDI and HAC1.  This is of particular interest to Koyayashi, since Koyayashi is trying to maximize the amount of rHSA expressed due to the very large demands for the protein worldwide (e.g. as per the opening paragraph of Koyayashi).  Further, as per MPEP 2143(I)(A), citing the U.S. Supreme Court in KSR that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Invitrogen, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
One of ordinary skill in the art would have had a reasonable expectation of success, since Yu explicitly teaches that the co-expression of factors, such as HAC1 and PDI proteins, have been successful in enhancing the secretory production of several other heterologous proteins in P. pastoris.  
Regarding claims 7, 14, and 23-25, Kobayashi and Yu are silent on the expression of PDI and HAC1 in pPICZα and pPIC6 vectors, respectfully, or their integration into the yeast host cell genome.  
Invitrogen teaches the use of pPICZα and pPIC6 vectors, and use of both offering 5’ AOX1 gene for targeted integration into the Pichia host genome (e.g. as per pages 3-4).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express HAC1 and PDI as per Yu using integrating plasmids as per Invitrogen when overexpressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Invitrogen offers these specific vectors in a kit format with the “advantages of a high-yield, easy-to-use, proven expression system” complete with “vectors, P. pastoris strains, reagents for transformation, sequencing primers, media, and a comprehensive manual” (e.g. as per page 1).  Further, as per MPEP 2143(I)(A), citing the U.S. Supreme Court in KSR that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Invitrogen, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
One of ordinary skill in the art would have had a reasonable expectation of success, since Invitrogen explicitly teaches that their kits have a “proven record” with “numerous literature citations available” (e.g. as per page 2) of successful expression of proteins in P. pastoris.
***
Response to Arguments
The 04/13/2022 remarks argue: not all elements are taught and there is no reasonable expectation of success.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, page 4 of the remarks state “Kobayashi does not teach or suggest any rHSA expression promoting factor”.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Kobayashi is relied upon for its teachings of recombinantly expressing rHSA in P. pastoris, and the desire in the field to increase yields of said rHSA.  
The remarks at page 4 then assert that “Kobayashi focuses on enhancing rHSA production level merely by varying fermentation conditions to reduce protease activity in the culture” and therefore “those skilled in the art in view of Koyabashi, would not be motivated to coexpress rHSA with rHSA expression promoting factors in order to enhance heterologous protein production in yeast.”  This argument has been carefully considered but is not persuasive for at least the following reasons.  First, Kobayashi expresses a need in the field to increase rHSA yield in P. pastoris (e.g. as per the Abstract, introductory sentence, and final paragraph).  Yu explicitly discloses methods (including co-expression of PDI and HAC1) as a means to increase yield of heterologous production of proteins expressed in P. pastoris.  Therefore, the need to increase secretory production of heterologous proteins in P. pastoris was known in the field (as per Kobayashi) and promising solutions to this very problem were presented by Yu.  Therefore, absent factual evidence to the contrary, an argument that “those skilled in the art in view of Kobayashi, would not be motivated to coexpress rHSA with rHSA expression promoting factors in order to enhance heterologous protein production in yeast” is not persuasive.
Next, the remarks at pages 4-5 cite Yu as stating “whether the over-expression of the HAC1 gene can significantly improve the ability of P. pastoris to produce heterologous proteins remains to be confirmed by the analysis of the secretory behavior of more heterologous proteins" (emphasis by Applicant) and that “Yu does not teach that co-expression of HAC1 and a heterologous protein in P. pastoris will generally increase expression of the heterologous protein, but rather emphasizes that whether over-expressing HAC1 with a heterologous protein in P. pastoris can enhance production of the heterologous protein remains uncertain” (emphasis in original).  This argument has been carefully considered, but is not persuasive.  First, it is noted that the location in Yu states “[i]t is worth investigating whether the HAC1 gene can improve the secretory production of heterologous proteins under the control of various promoters” (as per page 540), providing explicit motivation to co-express HAC1 when expressing heterologous proteins in P. pastoris.  Also, as per MPEP 2143.02(II), “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required.”  Yu is teaching that co-expression of HAC1 and/or PDI are generally known to increase heterologous expression of proteins in P. pastoris, although it should be assessed with each protein that is being sought to overexpress.  Applicant appears to be equating a lack of absolute predictability with a reasonable expectation of success, wherein the former (i.e. absolute predictability) is not a requirement for obviousness.  Yu uses language such as “[t]here is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris” (as per page 540), “[i]t is worth investigating whether the HAC1 gene can improve the secretory production of heterologous proteins under the control of various promoters” (also as per page 540), and “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed), which is consistent with a reasonable expectation of success.  
Next, the remarks at page 5 state “Yu does not mention or suggest co-expressing a molecular chaperon [sic] and a transcriptional activator, let alone the specific combination of PDI and HAC1, and thus does not teach that co-expression of HAC1 and PDI in combination will generally increase expression of heterologous proteins in P. pastoris” (emphasis in original).  In response, it is respectfully noted that while Yu does not teach or anticipate the combined used of PDI and HAC1 in expressing heterologous proteins in P. pastoris, the reference, in view of Kobayashi (and Invitrogen), the evidence does provide a rationale to combine the teachings to render a prima facie case of obviousness of the present invention. Yu teaches in the rejection above that co-expression of PDI and co-expression of HAC1 with a recombinant protein of interest in P. pastoris can increase efficiency and yield, thereby providing a teaching, suggestion, or motivation to combine such elements.  Note that as per MPEP § 2143(I)(A), a conclusion of obviousness can be supported by the rationale that combining prior art elements according to know methods to yield predictable results, citing cases such as Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969).  In the present case, Yu teaches and suggests the benefits of co-expression of PDI and of co-expression of HAC1 to improve production of recombinant protein in P. pastoris by affecting multiple aspects of protein production; the mere combining of multiple elements shown singly to be advantageous would therefore be obvious to one of ordinary skill in the art.  
Next, the remarks on pages 5-6 again cite the Damasceno, Liu, and CN104152484A references submitted by the Applicant in the Office action response filed September 20, 2022, which allegedly “clearly suggest that the results of heterologous protein expression depend on a variety of factors, including the yeast host strain used, the specific heterologous protein to be expressed, and the kinds of expression enhancing factors used”.  These references and arguments have been carefully considered, but are not persuasive.  While these references at most support a conclusion that there is no absolute predictability, they do not support concluding a lack of a reasonable expectation of success, and certainly do not “teach away” from combining the references as in the obviousness rejection, above.  First, it is noted that both the Damasceno and Liu references had predicted that co-expression of HAC1 and/or PDI would increase production of their heterologous proteins.  Damasceno (on page 388) states that “PDI or BiP-PDI co-overexpression did not have the same positive effects as BiP alone, and the levels of A33scFv remained the same as the control (GS200-A33scFv).  These results were unexpected” since “previous studies showed that the overexpression of PDI leads to an increase in secreted recombinant proteins, including scFv, in both P. pastoris and S. cerevisiae” (emphasis added).  Similarly, Liu states (on page 534) that “[i]t has previously been demonstrated that overexpression of protein disulfide isomerase (PDI), which is an essential eukaryotic protein from the thrioedoxin super family that catalyzes the oxidation, reduction, and isomerization of disulfide bonds, resulted in the increased secretion of various heterologous proteins in P. pastoris including malaria vaccine candidate, bovine follicle-stimulating hormone and single chain antibody fragments” (emphasis added).  Liu further states that “it was found that PDI coexpression decreased AGL expression when compared to that of control … [t]his result was unexpected” (as per page 538).  Thus, it is clear that based on previous studies, wherein HAC1 and/or PDI co-expression had routinely and consistently increased yields of heterologously expressed secreted proteins (note that rHSA expressed in P. pastoris is secreted), and that in these limited cases, co-expression was unexpectedly found to be not so beneficial.  Their surprise when co-expression with PDI and/or HAC1 did not increase production actually supports the assertion that there was and is an expectation of success in the field.  
Next, the remarks at page 5 states that “[t]he present application, however, has demonstrated that the combination of HAC 1 and PDI achieves unexpectedly superior results in enhancing rHSA production as compared to other expression enhancing factors.  For example, the present application demonstrated that combining PDI with HAC1 significantly increased rHSA production in P. pastoris. Specifically, for P. pastoris grown in shake flasks, rHSA production increased by 2.83-fold; for P. pastoris fermented in a fermenter, rHSA production increased by 3.04-fold. (Tables 1 and 2 of the specification as filed)” (emphasis in original).  However, although the prior art does not definitively state that every protein hereologously expressed in P. pastoris with PDI and/or HAC1, Yu does make some encouraging remarks.  For example, Yu on page 537 discloses that “the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins”, noting a 3-fold increase in the secretory level of a specific single-chain antibody (e.g. A33 as per page 537).  Further, at page 538, Yu states “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed).  Therefore, an increase of production level on the order of approximately 3-fold as seen by Applicant would not necessarily be unexpected.  Further, as noted in MPEP § 716.02(c)(II), “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof", citing In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
All of Applicants arguments have been addressed and none were found persuasive.  Therefore, the above rejections are properly made and maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639